DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/5/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Pub. No. 2009/0166980) in view of Bullard et al. (US Patent No. 4,811,959) and Freedlander (US Patent No. 2,151,096).
Regarding claim 1, the Miller et al. (hereinafter Miller) reference discloses a header ring (88), comprising: 
at least one outer layer of fabric (96); and 
a core (90) contained by the at least one outer layer of fabric (Fig. 7), the core comprising: a rubber layer (Fig. 7).
However, the Miller reference fails to explicitly disclose the core being spiral wound comprising a plurality of inner layers of fabric.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Miller reference to have a spiral core with a plurality of layers in view of the teachings of the Freedlander reference in order to provide optimal sealing pressure.
The Bullard et al. (hereinafter Bullard) reference, a seal, discloses making a core of fabric impregnated with rubber (Col. 1, Lines 13-42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Miller reference to have a fabric impregnated with rubber in view of the teachings of Bullard reference in order to provide a seal with longer life.
Regarding claim 2, the Miller reference, as modified in claim 1, discloses the at least one outer layer of fabric comprises a plurality of outer layers of fabric (Miller, Fig. 7).
Regarding claim 3, the Miller reference, as modified in claim 2, discloses the at least one inner layer of fabric is integrally coupled to the at least one outer layer of fabric (Miller, Fig. 7).
Regarding claim 5, the Miller reference, as modified in claim 1, the rubber is fiber reinforced rubber (Bullard, Col. 1, Lines 13-42).
Regarding claim 6, the Miller reference, as modified in claim 1, discloses the header ring comprises; at least one annular, axially and radially extending, pressure ring surface; a forward facing annular, radially extending surface; and an annular, radially and axially extending, convex sealing surface extending from the at least one annular, 
Regarding claim 7, the Miller reference, as modified in claim 6, discloses the annular, radially and axially extending, convex sealing surface comprises at least one radius of curvature (Miller, Fig. 7).
Regarding claim 8, the Miller reference, as modified in claim 7, discloses the annular, radially and axially extending, convex sealing surface comprises at least one linear portion (Miller, Fig. 7).
Regarding claim 9, the Miller reference, as modified in claim 8, discloses the linear portion forms an obtuse angle with the forward facing annular, radially extending surface (Miller, Fig. 7).
Regarding claim 10, the Miller reference, as modified in claim 9, discloses the obtuse angle is between 100 and 130 degrees (Miller, Fig. 7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive. With regards to the applicant’s argument of the rejection of claim 6, the argument is not persuasive because the claims do not claim that the surfaces are directly touching and/or extending from each other.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675